Case 1:20-cv-00966-RDA-MSN Document 30 Filed 12/14/20 Page 1 of 2 PageID# 109




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

                                     :
FATMA KARIMOVA,                      :
Individually and on behalf of All Others
                                     :
Similarly Situated,                  :
                                     :
     Plaintiff(s),                   :
                                     :
v.                                   :                       Civil Action No.: 1:20-cv-00966
                                     :
SPRING HOMECARE CORPORATION dba :
SPRING HOME CARE CORPORATION, et al. :
                                     :
     Defendants.                     :
                                     :

                     UPDATE ON JOINT NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE, Plaintiff Fatma Karimova (“Plaintiff”) filed a Notice of

Settlement with the Court on November 13, 2020 [DE 23], subject to a finalized, written

settlement agreement. The parties updated the Court on November 27, 2020, identifying that the

settlement agreement was currently being drafted by the parties [DE 25]. The parties have since

exchanged versions of the proposed settlement agreement. Based on the present versions

exchanged, Plaintiff anticipates that Defendants will file a motion for approval of the settlement

agreement     within fourteen (14) days hereof, if not much sooner, or otherwise update the

Court accordingly.

Date: December 14, 2020                              Respectfully submitted,


                                                     By:___Robert Powers____________
                                                     Robert Powers, Esq.
                                                     MCCLANAHAN POWERS, PLLC
                                                     8133 Leesburg Pike, Ste. 130
                                                     Vienna, VA 22812
                                                     Tel: (703) 520-1326

                                                 1
Case 1:20-cv-00966-RDA-MSN Document 30 Filed 12/14/20 Page 2 of 2 PageID# 110




                                                    Fax: (702) 828-0205
                                                    Email: rpowers@mcplegal.com
                                                           pghale@mcplegal.com
                                                    Counsel for Plaintiff


                               CERTIFICATE OF SERVICE

        I hereby certify that on December 14, 2020, the foregoing document was filed
electronically. Service of this filing will be made on all ECF-registered counsel by operation of
the Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                                    By: /s/ __Robert Powers
                                                        Robert Powers




                                               2
